Gary, P. J. This is an action for a libel. It is not necessary to set out the matter published, as the imputation upon the appellants as to their manner of doing business would be clearly libelous if published of an individual, and special damage is alleged, so that if the appellants constituted a domestic corporation, they might sue. It is, however, a Hew York corporation. Whether a foreign corporation can maintain such an action is a question which the Supreme Court did not find in 1868 to have been decided, and the counsel in this case are, on that subject, no wiser now than the Supreme Court was then. Hahnemannian Life Ins. Co. v. Beebe, 48 Ill. 87. All actions etn contractu, and for physical injuries to, or conversion of their personal property, such corporations are permitted to prosecute without question; why should there be any difference, if they have suffered pecuniary loss wrongfully, whether the spoliation be visible and tangible in its effect, or that effect is to be ascertained through the relation of causes and their consequences ? The judgment of the Circuit Court sustaining the demurrer to the declaration will be reversed and the cause remanded. Reversed and remanded.